 

Exhibit 10.9

Twelfth Amended and Restated Rent Supplement

(Stanton/Brady/Celeste Lease)

February 22, 2017

 

This Twelfth Amended and Restated Rent Supplement (this “Twelfth Amended
Supplement”) between Sharyland Distribution & Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
February 22, 2017, to memorialize supplements to the S/B/C Lease (as defined
below), effective as of January 1, 2017.  Capitalized terms used herein that are
not otherwise defined will have the meanings assigned to them in the S/B/C
Lease.

WHEREAS, Lessor and Lessee are Parties to a Third Amended and Restated Lease
Agreement (Stanton/Brady/Celeste Assets) dated December 31, 2015 (as amended
from time to time in accordance with its terms, the “S/B/C Lease”);

WHEREAS, on December 31, 2016 the Parties executed an Eleventh Amended and
Restated Rent Supplement (Stanton/Brady/Celeste Lease) effective as of January
1, 2017 (the “Eleventh Amended Supplement”);

WHEREAS, the Incremental CapEx and Lessee CapEx for 2016 were different than
expected by the Eleventh Amended Supplement and the Parties wish to effect a
Rent Validation (as set forth in Section 3.2(c) of the S/B/C/ Lease) and to
amend and restate the Eleventh Amended Supplement to memorialize the effect of
such difference; and

WHEREAS, as a result of this Rent Validation, a one-time payment set forth below
is owed by Lessee and will be paid within 30 days after execution hereof.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1.The Eleventh Amended Supplement is hereby amended and restated in its entirety
as set forth below.

2.The S/B/C Lease, except as supplemented by this Twelfth Amended Supplement,
shall remain in full force and effect.

Incremental CapEx:

 

 

 

2011

$    4,212,000

 

2012

$  14,873,337

 

2013

$  43,422,100

 

2014

$ 139,387,740

 

2015

$153,428,540

 

2016

$112,075,833*

 

 

$127,119,356**

 

(Total 2016)

2017

 

(Total 2017)

$239,195,189***

$  60,058,438#

$  69,114,285##

$129,172,722###

 

* Represents the “validated” amount of 2016 distribution Incremental CapEx, i.e.
a Rent Validation has occurred pursuant to Section 3.2(c) of the S/B/C Lease,
and, as part of this Rent Validation, the amount of 2016 distribution
Incremental CapEx has been restated to $112,075,833, with a weighted average in-

 

 

1

Stanton Brady Celeste Lease

 

--------------------------------------------------------------------------------

 

service date of July 1, 2016.   The amount of 2016 distribution Incremental
CapEx included in the Eleventh Amended Supplement was $121,427,573 with an
expected weighted average in-service date of July 1, 2016.  

 

** Represents the “validated” aggregate amount of 2016 transmission Incremental
CapEx, i.e. a Rent Validation has occurred pursuant to Section 3.2(c) of the
S/B/C Lease, and, as part of this Rent Validation, the Parties have restated the
aggregate amount of 2016 transmission Incremental CapEx placed in service,
consisting of (i) the amount of 2016 transmission Incremental CapEx placed in
service as of the balance sheet date reflected in Lessee’s first 2016 Regulatory
Order (“First 2016 CapEx”); (ii) the amount of 2016 transmission Incremental
CapEx placed in service as of the balance sheet date reflected in Lessee’s
second 2016 Regulatory Order (“Second 2016 CapEx”); and (iii) the amount of 2016
transmission Incremental CapEx placed in service throughout the remainder of
2016 (“2016 Stub-Year CapEx”), together with the weighted average in-service
dates of 2016 transmission Incremental CapEx and the effective dates for the
first and second 2016 Regulatory Orders. A “Regulatory Order” is defined as
either (i) the PUCT’s approval of Lessee’s application for updated wholesale
transmission rates or (ii) final resolution or settlement of a rate case
applicable to Lessee’s transmission rates. The aggregate amount of 2016
transmission Incremental CapEx has been restated to $127,119,356, with a
weighted average in-service date of June 1, 2016.  The aggregate amount of
estimated 2016 transmission Incremental CapEx included in the Eleventh Amended
Supplement was $83,593,598, with a weighted average in-service date of July 1,
2016.  The Parties placed in service an aggregate of $48,888,918 of First 2016
CapEx, which was included in the first 2016 Regulatory Order that became
effective on June 13, 2016; an aggregate of $11,456,153 of Second 2016 CapEx,
which was included in the second 2016 Regulatory Order that became effective on
September 22, 2016; and an aggregate of $66,774,285 of 2016 Stub-Year CapEx,
which has not yet been included in a Regulatory Order. The amount of First 2016
CapEx included in the Eleventh Amended Supplement was $12,037,735, the amount of
Second 2016 CapEx included in the Eleventh Amended Supplement was $35,187,221
and the amount of 2016 Stub-Year CapEx included in the Eleventh Amended
Supplement was $36,368,643. As set forth in the Eleventh Amended Supplement, the
Parties expected the first 2016 Regulatory Order to be effective on June 1,
2016, the second 2016 Regulatory Order to be effective on October 1, 2016, and
the first 2017 Regulatory Order to be effective on March 1, 2017.

*** Represents the total validated amount of transmission and distribution
Incremental CapEx that the Parties placed in service during 2016.

# Represents the amount of distribution Incremental CapEx that the Parties
expect to be placed in service during 2017, with an expected weighted average
in-service date of May 1, 2017. Rent supplements with respect to this
distribution Incremental CapEx were agreed to and memorialized as part of the
Eleventh Amended Supplement.

## Represents the aggregate amount of transmission Incremental CapEx the Parties
expect to be placed in service in 2017. Rent supplements with respect to this
transmission Incremental CapEx were agreed to and memorialized as part of the
Eleventh Amended Supplement. Of the 2017 Incremental CapEx, an aggregate of
$10,473,331 is expected to be in service as of the balance sheet date reflected
in Lessee’s first 2017 Regulatory Order (“First 2017 CapEx”), an aggregate of
$58,640,953 is expected to be in service as of the balance sheet date reflected
in Lessee’s second 2017 Regulatory Order (“Second 2017 CapEx”), and an aggregate
of $0 is expected to be placed in service throughout the remainder of 2017
(“2017 Stub-Year CapEx”) and to be included in the first 2018 Regulatory
Order.  The Parties expect the First 2017 CapEx, Second 2017 CapEx, and 2017
Stub-Year CapEx, collectively, to have a weighted average in-service date of
July 1, 2017.  The Parties expect the first 2017 Regulatory Order to be
effective on May 1, 2017, the second 2017 Regulatory Order to be effective on
March 1, 2018, and the first 2018 Regulatory Order to be effective on June 1,
2018.  The Parties agree that any Rent Validation (within the meaning of the
S/B/C Lease) with respect to First 2017 CapEx, Second 2017 CapEx, or 2017
Stub-Year

 

2

Stanton/Brady/Celeste Lease

 

--------------------------------------------------------------------------------

 

CapEx will use the actual effective dates of the applicable Regulatory Order (to
the extent known), but will otherwise be determined in accordance with Section
3.2(c) of the S/B/C Lease.

### Represents the total amount of transmission and distribution Incremental
CapEx that the Parties expect to be placed in service during 2017.

 

Lessee CapEx:

 

 

 

2011

$  1,232,807

 

2012

$  1,969,693

 

2013

$  2,920,207

 

2014

$12,972,164

 

2015

$  4,857,416

 

2016

2017

$  3,696,743#

$  5,000,000*

 

# Represents the “validated” amount of Lessee CapEx, i.e. a Rent Validation has
occurred pursuant to Section 3.2(c) of the S/B/C Lease, and, as part of this
Rent Validation, the amount and weighted average in-service date of 2016 Lessee
CapEx has been restated to $3,696,743, with a weighted average in-service date
of April 1, 2016.  The amount of 2016 Lessee CapEx included in the Eleventh
Amended Supplement was $5,000,000, with a weighted average in-service date of
July 1, 2016.

 

* Represents the amount of Lessee CapEx the Parties expect during 2017, with an
expected weighted average in-service date of July 1, 2017. Rent supplements with
respect to this Lessee CapEx were agreed to and memorialized as part of the
Eleventh Amended Supplement.

 

Base Rent:

 

 

 

2011

$18,111,535

 

2012

$18,669,636

 

2013

$21,784,564

 

2014

$31,794,169

 

2015

$44,737,618

 

2016

$61,871,954#

 

2017

$78,682,351##

 

# Represents the “validated” amount of 2016 Base Rent, i.e. a Rent Validation
has occurred pursuant to Section 3.2(c) of the S/B/C Lease and, as part of this
Rent Validation, the amount of 2016 Base Rent has been restated. The amount of
2016 Base Rent included in the Eleventh Amended Supplement was $61,449,561,
comprised of 2016 Base Rent payments of (i) $5,001,017 on the 15th day of each
month beginning on March 15, 2016 through August 15, 2016 (with respect to
January 2016 through June 2016); (ii) $5,122,354 on the 15th day of each month
beginning on September 15, 2016 through December 15, 2016 (with respect to July
2016 through October 2016), with the increase in monthly Base Rent reflecting
First 2016 CapEx and commencing July 1, 2016, which was 30 days after the
expected approval of Lessee’s first 2016 Regulatory Order; and (iii) $5,477,022
on each of January 15, 2017 and February 15, 2017 (with respect to November 2016
and December 2016), with the increase in monthly Base Rent reflecting Second
2016 CapEx and commencing November 1, 2016, which was 30 days after the expected
approval of Lessee’s second 2016 Regulatory Order.  The first 2016 Regulatory
Order and the second 2016 Regulatory Order were effective June 13, 2016, and
September 22, 2016, respectively.  Lessee owes Lessor $422,393 (the difference
between the amount set forth as Base Rent above and the aggregate amount of
monthly Base Rent set forth in this footnote), in validated Base Rent, and will
make the validation payment set forth under “Validation Payment” below within 30
days of the date hereof.  

 

 

3

Stanton/Brady/Celeste Lease

 

--------------------------------------------------------------------------------

 

## Lessee will make a monthly 2017 Base Rent payment of $6,495,653 on the 15th
day of each month beginning on March 15, 2017 through June 15, 2017 (with
respect to January 2017 through April 2017).  Lessee will then make a 2017 Base
Rent payment of $6,587,467 on the 15th day of each month beginning on July 15,
2017 through February 15, 2018 (with respect to May 2017 through December 2017),
with the increase in monthly Base Rent reflecting First 2017 CapEx and
commencing May 1, 2017, which is the expected date of the approval of Lessee’s
first 2017 Regulatory Order.  

 

Percentage Rent Percentages:

 

 

 

2011

29.019%

 

2012

24.206%

 

2013

25.1%

 

2014

23.6%

 

2015

23.1%

 

2016

23.1%#

 

2017

23.1%

 

# Represents the “validated” percentage applicable to 2016 Percentage Rent, i.e.
a Rent Validation has occurred pursuant to Section 3.2(c) of the S/B/C Lease
and, as part of this Rent Validation, the 2016 percentage has been
restated.  The 2016 percentage included in the Eleventh Amended Supplement was
23.1% (i.e., even though the percentage has not changed it has been “validated”
pursuant to this Rent Validation).

 

Annual Percentage Rent

 

 

Breakpoints:

 

 

 

2011

$27,111,535

 

2012

$27,669,636

 

2013

$30,784,564

 

2014

$36,935,549

 

2015

$47,271,231

 

2016

$55,983,204#

 

2017

$75,864,445*

 

# Represents the “validated” 2016 Annual Percentage Rent Breakpoint, i.e. a Rent
Validation has occurred pursuant to Section 3.2(c) of the S/B/C Lease and, as
part of this Rent Validation, the 2016 Annual Percentage Rent Breakpoint has
been restated.  The 2016 Annual Percentage Rent Breakpoint included in the
Eleventh Amended Supplement was $55,428,569.

 

* The 2017 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2017 Regulatory Order and the second
2017 Regulatory Order, as well as the amount of First 2017 CapEx and Second 2017
CapEx.

 

Revenues Attributable to

 

 

Lessee CapEx:

 

 

 

2013

$1,357,683

 

2014

$4,850,029

 

2015

$7,283,133

 

2016

$8,159,029#

 

2017

$8,385,647

 

# Represents the “validated” 2016 Revenues Attributable to Lessee CapEx, i.e. a
Rent Validation has occurred pursuant to Section 3.2(c) of the S/B/C Lease and,
as part of this Rent Validation, the 2016

 

4

Stanton/Brady/Celeste Lease

 

--------------------------------------------------------------------------------

 

Revenues Attributable to Lessee CapEx have been restated.  The 2016 Revenues
Attributable to Lessee CapEx included in the Eleventh Amended Supplement were
$8,171,603.

 

Validation Payment:  As a result of the validation described above, pursuant to
Section 3.2(c) of the S/B/C Lease, Lessee will pay Lessor $297,177, within 30
days following execution hereof, of which $422,393 is attributable to validated
Base Rent and $(125,216) is attributable to the validation of Percentage Rent.

 

ERCOT Transmission Rate

Allocation:

before June 20, 2013:  0%

 

between June 20 and October 17, 2013:  6.9%

 

between October 17 and February 25, 2014:  3.4%

 

between February 25 and May 1, 2014:  8.5%

 

between May 1 and October 3, 2014:  8.3%

 

between October 3, 2014 and March 31, 2015: 7.3%

 

between April 1, 2015 and October 31, 2015: 10.5%

 

between November 1, 2015 and June 13, 2016: 17.8%

 

between June 13, 2016 and September 22, 2016:  20.4%

 

between September 23, 2016 and April 30, 2017:  17.6%

 

starting May 1, 2017:  22.1%

 

Term of Rent Supplement:  Expires 12/31/17




 

5

Stanton/Brady/Celeste Lease

 

--------------------------------------------------------------------------------

 

The Parties have executed this Twelfth Amended Supplement to the S/B/C Lease as
of the date set forth above.

 

 

SHARYLAND UTILITIES, L.P.

 

 

 

 

By:

/s/ Greg Wilks

 

Name:

Greg Wilks

 

Title:

Chief Financial Officer

 

 

 

SHARYLAND DISTRIBUTION &

 

TRANSMISSION SERVICES, L.L.C.

 

 

 

 

By:

/s/ Brant Meleski

 

Name:

Brant Meleski

 

Title:

Chief Financial Officer

 

 

6

Stanton/Brady/Celeste Lease

 